Citation Nr: 1004065	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from February 1967 to February 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a February 2008 decision, the Board reopened the Veteran's 
previously denied claim for service connection for PTSD and 
remanded the reopened matter to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more 
accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Veteran asserts that he has PTSD due to active service.  
He particularly points to exposure to rocket and mortar 
attacks on his unit, particularly while in Phu Bai, between 
June 1967 and July 1968, and his duties as a helicopter 
maintenance repairman that required him to clean up fellow 
soldiers' blood and flesh from the helicopters.  He describes 
daily exposure to rocket and mortar attacks during his time 
with the 15th T.C. Battalion, 1st Calvary that, he has 
indicated, led to his seeing dead men in "bits and pieces", 
bodies, and wounded men.  He did not provide any specific 
time frame or dates for the attacks.  

September 2004 and July 2005 signed statements from T.G.P., a 
Vet Center social worker, are to the effect that the Veteran 
had combat-related PTSD consistent with his reported traumas 
of exposure to near daily rocket and mortar fire, and 
witnessing dead and wounded soldiers and Vietnamese from July 
1967 to July 1968 while assigned to the 1st Cav. At Saigon, 
Bien Hoa, Ahn Khe, Chu Chi, and Hue.  The Vet Center records 
further indicate that his unit was exposed to nearly daily 
rocket and mortar attacks, he saw dead and wounded American 
soldiers and Vietnamese, and that several pilots and door 
gunners he was close to in his unit were wounded and killed.  
No details were provided.   He recalled (in a June 2006 VA 
treatment record) seeing "bagged bodies" but said that he 
blocked many traumatic memories.

Service personnel records indicate that the Veteran's 
military occupation in service in the Republic of Vietnam was 
as helicopter maintenance/repair, and that he served in 
Vietnam from August 1967 to July 1968.  His service personnel 
records show that he served with the 15th T.C. Battalion, 1st 
Calvary Division from June 1967 to July 1968 and participated 
in the Vietnam Counteroffensive Phase III and TET 
Counteroffensive campaigns.

In May 2006, the Veteran submitted copies of photographs 
purportedly taken in Vietnam that indicate where he lived in 
Phu Bai, when he was "constantly hit by mortar fire".  In a 
May 2006 written statement, D.B., a service comrade, said 
that the Veteran described the buildings and locations in Phu 
Bai, the events that happened, and the actions taken in 
exactly the way that D.B. recalled them.

In September 2008 and March 2009, the U.S. Army and Joint 
Services Records Research Center (JSRRC) responded to the 
RO's requests to confirm the Veteran's alleged stressful 
events concerning indicating that it could not verify the 
stressor without additional specific information.  

The JSRRC provided available information based on review of 
Vietnam Station lists, dated April and November 1967 that 
recorded the Headquarters of the 15th Transportation 
Battalion as located at An Khe with the 1st Calvary Division.  
The recorded attacks against Phu Bai in the period ending 
April 30, 1967, included on April 27, 1967, Phu Bai airfield 
received a mortar attack with no causalities reported and, on 
May 3, 1967, it received a mortar attack, with no casualties 
or damage reported.  On February 15, 1968, Phu Bai was 
attacked by mortars with no damage or casualties reported 
and, on February 18, 1968, Phu Bai was hit by rockets that 
damaged a mess hall and truck with light damage to the 
battery orderly room and day room and no casualties reported.  
Thus, the Veteran was not in Phu Bai when the 1967 incidents 
occurred, and there were no reported casualties in the 
February 1968 incidents at Phu Bai.  However, the Court held 
in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
that, while the veteran's unit records did not specifically 
show that he was present during the alleged rocket attacks, 
"the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks."  Here, the JSRRC has 
verified that two mortar and rocket attacks occurred on Phu 
Bai airfield in February 1968 although there were no reported 
casualties.

The next question presented is whether a stressor such as 
reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records, dated from October 2000 to February 2009, 
include diagnoses of, and treatment for, PTSD.

The record does not include a VA examination of either the 
Veteran's claimed PTSD, nor does it indicate that a PTSD 
diagnosis has been made pursuant to DSM-IV on the basis of a 
verified history of the Veteran's in-service stressors.  See, 
e.g., West v. Brown, 7 Vet. App. 70, 77-78 (1994).  

As a result, the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine the etiology 
of any such claimed psychiatric disorder found to be present.  
See Clemons, supra.

As well, any additional VA and non-VA medical records, dated 
since February 2009, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding 
the Veteran's treatment at the VA medical 
facilities in Lake City and Gainesville, 
Florida, for the period from February 2009 
to the present, and any additional private 
records identified by him.

2. Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner is advised that the Veteran 
served in Vietnam from August 1967 to July 
1968 and maintains that he was exposed to 
hostile mortar and rocket fire and saw the 
bodies of dead soldiers.  The examiner is 
advised that VA has verified that two 
mortar and rocket attacks occurred on Phu 
Bai airfield in February 1968, although 
there were no reported casualties.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressors reported by the Veteran 
and established as having occurred during 
active service (i.e., mortar and rocket 
attacks on Phu Bai airfield in February 
1968, with no reported casualties).

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is causally 
related to military service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3. Finally, readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

